Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of 6/8/21 amendment to the claims which was entered into the file.  Claims 7-10 and 21-36 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 25 and 28-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 24 and 28 each recite wherein the curing the controlled air gap filled with PDMS is performed with a UV or thermal curing process.  The only teaching of more than generic curing the PDMS filled in the air gap is at [0037] and [0041]] wherein only thermal curing is taught, there does not 
The other dependent claims do not cure the defects of the claims from which they depend.
Claim 25 recites wherein “the curing the UV blocking layer is performed by adding pressure to the arrangement”.  The examiner notes that as defined by Claim 7 “the arrangement” would draw antecedent basis to the article comprising an adhesion layer placed on the layer of material on the surface to be replicated (with intervening UV blocking layer therein) (per line 12-13 of claim 7); curing the UV blocking layer is taught at line 9 of claim 7, Applicants original disclosure does not specifically support that the curing of the UV blocking layer occurs after the steps required in producing the “arrangement”, the only disclosure directed to curing of the UV blocking layer through added pressure is at [0059] “The curing of the ultra violet blocking material on the bottom surface is through added pressure”  there is no support for the additional requirement that the pressure is added to “the arrangement”.  Therefore it is indefinite as to if “the arrangement” as claimed is intended to actually be reference “an arrangement” as recited in claim 7 or  if “the arrangement” is instead merely a generic reference to the collective materials present at the point of curing the UV blocking material.  For purposes of applying art the limitation will be interpreted as at least inclusive of either such scenario. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 21-24 and 26-36 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Fig 1, Fig 17, [0012], [0028], [0037], and [0052] of Applicant’s original disclosure; hereafter AAPA) in view of Kanekawa et al (JP 2010-158805; hereafter Kanekawa) and St. Hilaire et al (US 2010/0141868; hereafter Hilaire).
Claim 7: AAPA teaches a method for producing a stamp (see, for example, Fig 1, [0012], and [0037], comprising: 
providing a host substrate (1) (see, for example, step 1 of Fig 1, [0012], and [0037]); 
coating the host substrate with coating layer (102) (see, for example, step 2 of Fig 1, [0012], and [0037]); 
processing the host substrate with the coating layer with a photolithography tool to produce a surface to be replicated (see, for example, step 2 of Fig 1, [0012], and [0037]); 
treating the surface to be replicated with an anti-stick material (see, for example, step 3 of Fig 1, [0012], and [0037]); 
placing a layer of material on to the surface to be replicated (see, for example, step 5 of Fig 1, [0012], and [0037]); 
placing an adhesion layer (110) to the layer of material on the surface to be replicated to produce an arrangement (see, for example, step 6 of Fig 1, [0012], and [0037]); 
producing a controlled air gap (112) between the arrangement and a backing (see, for example, step 7 of Fig 1, [0012], and [0037]); 

curing the gap filled with the polydimethylsiloxane (see, for example, step 7 of Fig 1, [0012], and [0037]); 
separating the arrangement with the backing at the anti-stick material (see, for example, step 8 of Fig 1, [0012], and [0037]); 
producing a top stamp portion (114) (see, for example, step 8 of Fig 1, [0012], and [0037]); 
placing the top stamp portion over a target imprint substrate (160) with a layer of resist (162) (see, for example, step 9 of Fig 1, [0012], and [0037]); 
contacting the top stamp portion to the target imprint substrate with the layer of resist (see, for example, step 10 of Fig 1, [0012], and [0037]); 
removing the top stamp portion from the target imprint substrate with the layer of resist (see, for example, step 11 of Fig 1, [0012], and [0037]); 
and curing the layer of resist on the target imprint substrate (see, for example, step 11 of Fig 1, [0012], and [0037]); 
AAPA does not explicitly teach filling gaps of the stamp / surface to be replicated with an ultra violet blocking layer; curing the ultra violet blocking layer; and placing the layer of material on to the surface to be replicated with the ultra violet blocking layer.  Kanekawa teaches a method of manufacturing a stamp for photo imprinting (See, for example, abstract, Fig 2).  Kanekawa further teaches forming a UV blocking (shielding) layer (3b / 5) onto convex portions of the produced stamp by a method comprising filling gaps of a stamp / surface to be replicated with an ultra violet blocking layer (3b) and curing the ultra violet blocking layer (See, for example, Fig 2a [0003], [0010], and [0031]) and placing a layer of material on to the surface to be replicated with the ultra violet blocking layer (See, for example, Fig 2a [0003], [0010], and [0031]).  Kanekawa further teaches wherein by providing a light 
AAPA further teaches wherein nanoimprinting using a stamp possessing a slanted gap to produce a slanted feature in the resist is known in the prior art (see, for example, Fig 17, [0028], and [0052]), but AAPA in view of Kanekawa does not explicitly teach the forming a plurality of slanted fin gratings from the layer of resist by the claimed method.  Hilaire teaches a method of forming nano-imprinted / patterned diffractive structures (see, for example, abstract, [0030-31]).  Hilaire teaches wherein high aspect ratio, slanted diffractive gratings use Bragg selectivity to exhibit useful properties of volume holograms such as high efficiency high angular selectivity, specular selectivity, and high polarization selectivity, and low scatter (See, for example, [0023-0028]).  Hilaire teaches conventional methods of producing volume holograms via interferometry can require expensive materials, and cannot be easily replicated; but these issues can be overcome by stamping / nano-imprinting such slanted gratings (See, for example, [0029-0031], Fig 1c, 1d, 2).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated slanted gaps and the formation of a plurality of slanted fin gratings from the layer of resist within the method of AAPA / Kanekawa as such slanted structures are well known in the art and as 
Claim 8:  AAPA further teaches wherein the placing the material on to the surface is through a process of spin coating (layer 108 is spun onto the patterned master surface) (see, for example, step 5 of Fig 1, [0012], and [0037]); 
Claims 9-10: AAPA further teaches wherein the anti-stick material is a monolayer material (anti-stick monolayer) (see, for example, step 3 of Fig 1, [0012], and [0037]); 
Claim 21: AAPA further teaches wherein the curing the layer of resist on the target imprint substrate includes exposing the resist (inclusive of one or more sections) (such as exposing to UV light) (See, for example, [0037], Fig 1, steps 10 – 11).  
Claim 22: AAPA further teaches wherein the host substrate (100) is a silicon wafer (See, for example, [0037]).
Claim 23: AAPA further teaches wherein the layer of material (108) is PDMS (See, for example, [0037]). 
Claim 24: AAPA further teaches wherein the curing the controlled air gap is a thermal curing process (See, for example, [0037]). 
Claim 26: AAPA in view of Kanekawa in view of Hilaire teach the method of claim 7 (above) wherein by combination the gaps are slanted (See above).  Kanekawa further teaches wherein filling of the gaps with the UV blocking layer includes underfilling (See, for example, Fig 2a). 
Claim 27: AAPA in view of Kanekawa in view of Hilaire teach the method of claim 7 (above) wherein separating the arrangement with the backing at the anti-stick material and producing the top stamp portion includes the UV blocking layer being coupled to the top stamp portion when the arrangement is separated (See, for example, Kankawa Fig 2 b-c [0034-0037]).
Claim 28: refer to the rejections of claims 7 and 24 above.

Claim 30: refer to the rejections of claims 28 and 9 above.
Claim 31: refer to the rejections of claims 28 and 21 above.
Claim 32: refer to the rejections of claims 28 and 22 above.
Claim 33: refer to the rejections of claims 28 and 26 above.
Claim 34: refer to the rejections of claims 28 and 27 above.
Claim 35 refer to the rejections of claims 7 and 26 above.
Claim 36: refer to the rejections of claims 35 and 27 above.

Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Kanekawa in view of Hilaire as applied to claim 7 above, and further in view of Lotfi (US 2013/0333918; hereafter Lotfi).
Claim 25: AAPA in view of Kanekawa in view of Hilaire teach the method of claim 7 (above), wherein the UV blocking layer is filled into recessed gap areas and cured (See above),  but do not explicitly teach wherein the curing is performed by adding pressure to the arrangement. One of ordinary skill in the art would readily appreciate that increasing pressure during curing minimizes bubbles and unfilled areas of recesses as evidenced and taught by Lotfi (see, for example, [0066]).  Lotfi is particularly directed to the application / filling and curing of a coating formulation into recesses / grooves of a structured surface (See, for example, [0066], Fig 3).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated adding pressure to the arrangement for curing as such an incorporation would predictably minimize bubbles and unfilled areas.

Response to Arguments

As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712